Citation Nr: 0607283	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  02-11 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for HIV.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1976 to 
July 1979.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against the claim 
that the veteran currently has HIV related to his service.

2.  The acquisition of HIV through intravenous drug use is 
without legal merit for the purpose of service connection.


CONCLUSION OF LAW

Criteria for service connection for HIV have not been met. 38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.  However, no compensation shall 
be paid if the veteran's disability is the result of his own 
willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§ 1131.

The veteran is currently HIV positive, the etiology of which 
he attributes to intravenous drug use which he began while in 
service.    

Service medical records fail to show any evidence of HIV 
exposure during service; and, while post-service treatment 
records show heroin and cocaine addiction several years after 
service (the veteran indicated in June 1982 that he had been 
using these drugs for five years at that point), the veteran 
did not test positive for HIV for roughly seven years 
following service (the veteran indicated that he first tested 
positive for HIV in 1986 and a letter from the Department of 
Defense dated in July 1987 alerted the veteran to his HIV 
positive status, as he sought to reenter the military).  

The veteran's claims file is also void of a medical opinion 
of record stating that it is as likely as not that he 
acquired HIV while in service.  Furthermore, to the extent 
that the veteran himself has asserted that he acquired HIV 
while in service, as a layman, he has no competence to give a 
medical opinion on the etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Nevertheless, even if it were shown that the veteran did 
acquire HIV, as he suggests, from intravenous drug use in 
service, service connection cannot be granted for a 
disability stemming from illicit drug use.  See 38 U.S.C.A. 
§ 1131.  

There is no evidence that the veteran acquired HIV in 
service, and the etiology for his disease that was suggested 
by the veteran, even if proven true, would preclude him from 
service connection as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).  As 
such, the preponderance of the evidence is against the claim 
for service connection, and it is therefore denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in March 2005.  By this, and by previous letter, 
the statement of the case and supplemental statement of the 
case, the veteran was informed of all four elements required 
by the Pelegrini II Court as stated above. 

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error, as the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and ample time to respond to 
VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

VA treatment records, service medical records, and medical 
treatment records from the State of Florida Department of 
Corrections have been obtained.  Additionally, the veteran 
was scheduled to testify at a hearing before the Board, but 
he failed to appear for it.  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims.


ORDER

Service connection for HIV is denied.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


